Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 9, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment as a machine operator without good cause based on personal reasons when continuing work was available (see Matter of Cole [Horan — Commissioner of Labor], 45 AD3d 1229, 1230 [2007]; Matter of Cisneros [Commissioner of Labor], 18 AD3d 1000, 1001 [2005]). While claimant asserts that his resignation was due to economic ne*1003cessity caused by a periodic nonpermanent reduction in his work hours that had been agreed to by the employer and the union, the Board did not find this explanation credible (see Matter of Felix [Pepsi Cola Newburgh Bottling Co. — Commissioner of Labor], 14 AD3d 926, 927 [2005]). Instead, the Board noted that claimant’s resignation letter acknowledged that his monthly expenses were being met and claimant also testified at the hearing that he was voluntarily sending money each week to his wife and children, who had moved to Florida. Although resigning one’s employment to join a relocated spouse may, in certain circumstances, constitute good cause for leaving one’s employment (see e.g. Matter of Stuber [Shanken Communications — Commissioner of Labor], 253 AD2d 972, 972 [1998]), here, claimant testified that his family had moved away over a year prior to his resignation and he would have remained working for the employer had his hours not been reduced. Accordingly, we find no basis to disturb the Board’s decision that claimant did not demonstrate good cause to leave his employment (see Matter of Dawson [New York City Health & Hosps. Corp. — Commissioner of Labor], 30 AD3d 943, 944 [2006]).
Peters, P.J., Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.